DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the 21 claimed invention.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UTSUMI et al. (Pub. No.: US 2020/0212183 A1), hereinafter as Utsumi.
Regarding claim 1, Utsumi discloses a semiconductor device in Fig. 1, comprising: a substrate (substrate 31) (see [0075]); an N- epitaxial layer (N epi layer 34) positioned on the substrate (see [0054]); a first P region (combination of base region 2 and contact region 5 as shown in the annotate Fig. 1 below when extending to more 

    PNG
    media_image1.png
    588
    1206
    media_image1.png
    Greyscale

transistor cells) and a second P region (combination of another base region 2 and another contact region 5 as shown in the annotate Fig. 1 above when extending to more transistor cells) positioned apart from each other on the N- epitaxial layer (see [0053-0052); a first N+ region (one of source region 4 as shown in the annotated Fig. 1 above) positioned within the first P region (see [0053]); a second N+ region (one of source region 4 as shown in the annotated Fig. 1 above) positioned within the second P region (see [0053]); and a gate layer (one of gate electrode 8) positioned between the first P region and the second P region (see annotated Fig. 1 above and [0053]).
Regarding claim 2, Utsumi discloses the semiconductor device of claim 1, wherein: the first P region comprises a third P region (one of contact regions 5 as shown in annotated Fig. 1 below) positioned between the first N+ region and the gate layer; and the second P region comprises a fourth P region (another one of contact regions 5 as shown in Fig. 1 below) positioned between the second N+ region and the gate layer.


    PNG
    media_image2.png
    582
    1194
    media_image2.png
    Greyscale

Regarding claim 3, Utsumi discloses the semiconductor device of claim 1, wherein the gate layer comprises a region positioned between the first N+ region and the second N+ region by etching a part of the first P region and a part of the second P region (gate electrode 8 forming in trench 6 that etching through body region 2 that is part of the first P region and the second P region) (see annotated Fig. 1 above).
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 3 is directed to a device, the method of forming the gate layer is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…by etching a part of the first P region and a part of second P region” stated in claim 3 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 7, Utsumi discloses the semiconductor device of claim 1, wherein: the gate layer comprises a first gate layer (gate electrode 8) positioned between a protruded third P region among the first P region and a protruded fourth P region among the second P region (between one of contact regions 5 and another one of contact regions 5) (see annotated Fig. 1 above); and a channel is formed in a surface of the protruded third P region facing the first gate layer, and a channel is formed in a surface of the protruded fourth P region facing the first gate layer (a channel can be formed extended in the surface of contact regions 5) (see annotated Fig. 5 above).
Regarding claim 8, Utsumi discloses the semiconductor device of claim 1, further comprising a gate insulation layer (gate insulating film 7) positioned between the first P region and the gate layer and between the second P region and the gate layer (see annotated Fig. 1 above and [0053]).
Claims 9-10 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAKAGAWA et al. (Pub. No.: US 2020/0243641 A1), hereinafter as Nakawaga.
Regarding claim 9, Nakawaga discloses a semiconductor device in Figs. 13-14 and 24, comprising: a substrate (substrate 222) (see Fig. 24 and [0659]); an N- epitaxial layer (layer 112) positioned on the substrate (see Fig. 13 and [0445]); a plurality of first P regions (two adjacent p+ contact regions 144 as shown in annotated Fig. 24 of repeating cells below) and a plurality of second P regions (another two adjacent p+ contact regions 144 as shown in annotated Fig. 24 of repeating cells below) positioned apart from each other on the N- epitaxial layer (see [0524]); a first N+ region (source region 126 surrounding the annotated 1st P regions in cell 212 in Fig. 24 below) positioned adjacent to the plurality of first P regions (see [0463]); a second N+ region (another source region 126 surrounding the annotated 2nd P regions in cell 212 in Fig. 24 below) positioned adjacent to the plurality of second P regions (see [0463-0464]); and a plurality of first gate layers (plurality of gate segments of gate electrode layer 132) positioned between the plurality of first P regions and the plurality of second P regions (see annotated Fig. 24 below and [0465], [0653-0654]).

    PNG
    media_image3.png
    648
    1221
    media_image3.png
    Greyscale

Regarding claim 10, Nakawaga discloses the semiconductor device of claim 9, further comprising: a third P region (a region of body region 116 as shown in annotated Fig. 13 below) connected to the plurality of first P regions (electrically contacted to regions 144) (see [0449]); and a fourth P region (another region of body region 116 as shown in annotated Fig. 13 below) connected to the plurality of second P regions, wherein the first N+ region is positioned between the plurality of first P regions and the third P region, wherein the second N+ region is positioned between the plurality of second P regions and the fourth P region (see annotated Fig. 13 below).

    PNG
    media_image4.png
    660
    1281
    media_image4.png
    Greyscale

Regarding claim 15, Nakawaga discloses the semiconductor device of claim 9, wherein: a channel is formed in the plurality of first P regions at surfaces facing the plurality of first gate layers (channel can be formed in body region and expand into p contact regions 144) (see Fig. 13); and a channel is formed in the plurality of second P regions at surfaces facing the plurality of first gate layers (channel can be formed in body region and expand into p contact regions 144) (see Fig. 13).
Regarding claim 16, Nakawaga discloses the semiconductor device of claim 9, further comprising a gate insulation layer (gate insulating 131) positioned between the plurality of first P regions and the plurality of first gate layers and between the plurality of second P regions and the plurality of first gate layers (see annotated Figs. 24 and 13 above and [0465-0466]).

      Allowable Subject Matter
Claims 4-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the gate layer comprises: a first gate layer positioned between a protruded third P region among the first P region and a protruded fourth P region among the second P region; and a second gate layer positioned between the first N+ region and the second N+ region by etching a part of the first P region and a part of the second P region as recited in claim 4; and further comprising a plurality of second gate layers positioned between the third P region and the fourth P region as recited in claim 11. Claims 12-14 and 5-6 depend on claims 4 and 11, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818